PER CURIAM.
From a review of the record, we believe that the court properly resolved the parties’ real property disputes by denying both appellant’s claim for specific performance and appellee’s counterclaim for additional monies on the previous land purchase. However, since both parties sought determination of the disputes over sewage services and rates and because these are proper subjects for declaratory relief, we hereby reverse the dismissal of all claims and counterclaims on these issues and remand them to the trial court for disposition. Except as noted above, the final judgment is affirmed.
GRIMES, A.C.J., and RYDER and DAN-AHY, JJ., concur.